             Case 5:19-cv-06111-NIQA Document 20 Filed 11/23/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    STEPHEN H. ZUBER                                   :              CIVIL ACTION
              Petitioner                               :
                                                       :              NO. 19-6111
                  v.                                   :
                                                       :
    SUPERINTENDENT JAMEY                               :
    LUTHER, et al.,                                    :
                Respondents                            :

                                                 ORDER

        AND NOW, this 23rd day of November 2020, upon consideration of the Report and
Recommendation issued on August 25, 2020, by the Honorable Marilyn Heffley, United States
Magistrate Judge (the “Magistrate Judge”), [ECF 14], to which no objections were filed1 by
Petitioner Stephen H. Zuber (“Petitioner”), and after a careful and independent review of the
record, it is hereby ORDERED that:
        1.       The Report and Recommendation is APPROVED and ADOPTED;2
         2.      The petition for writ of habeas corpus is DENIED, with prejudice;
         3.      There is no probable cause to issue a certificate of appealability; and
         4.      The Clerk of Court shall mark this case CLOSED.

                                                 BY THE COURT:

                                                 /s/ Nitza I. Quiñones Alejandro
                                                 NITZA I. QUIÑONES ALEJANDRO
                                                 Judge, United States District Court
1
         After the Report and Recommendation (the “R&R”) was issued, Petitioner requested, [ECF 16,
17], and was granted, [ECF 18], an extension of time to file objections to the R&R. The revised deadline
for Petitioner’s objections was October 26, 2020. As of the date of this Order, Petitioner has not filed any
objections and the time to do so has well expired.
2
          In the R&R, the Magistrate Judge recommends that Petitioner’s habeas petition be dismissed for
lack of merit. [ECF 14]. As noted, Petitioner did not file any objections and/or response to the R&R.
Therefore, in the absence of any objections, the R&R is reviewed under the “plain error” standard. See
Facyson v. Barnhart, 2003 WL 22436274, at *2 (E.D. Pa. May 30, 2003). Under this plain error standard
of review, an R&R should only be rejected if the magistrate judge commits an error that was “(1) clear or
obvious, (2) affect[ed] substantial rights, and (3) seriously affected the fairness, integrity or public
reputation of judicial proceedings.” Leyva v. Williams, 504 F.3d 357, 363 (3d Cir. 2007)(internal quotations
and citations omitted). Here, after a thorough, independent review of the record and the R&R, this Court
finds that the Magistrate Judge did not commit any error and, therefore, approves and adopts the R&R in
its entirety.
